Citation Nr: 0900326	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for bilateral leg 
radiculopathy.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1974 and additional periods of reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In November 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  

At the hearing, the veteran raised claims of entitlement to 
service connection for a left ankle disability and service 
connection for fibromyalgia.  Those claims are referred to 
the RO for appropriate development.

The issues of entitlement to service connection for a right 
ankle condition, service connection for a bilateral knee 
disability, and service connection for bilateral leg 
radiculopathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A low back disorder is related to service.  



CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 


A.  Duty to Notify
 
In a January 2004 letter, the RO notified the veteran of the 
evidence required to substantiate his service connection 
claims.  This letter explained VA's duty to assist the 
veteran with the development of his claims and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This notice complied with the timing requirements set forth 
in Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

A September 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.

The Board finds that the duty to notify has been satisfied 
with respect to the claim being decided.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of the claim being decided 
claim.  The RO obtained the service medical records and 
relevant post-service medical records identified by the 
veteran.  A VA examination was obtained.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  


II.  Analysis of Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).  Pertinent case law provides that 38 
U.S.C.A. § 1154(b) does not create a presumption of service 
connection for a combat veteran's alleged disability and that 
the veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

The veteran's DD-214 show that his military occupation was 
combat engineer, and his decorations included the Vietnam 
Service Medal with one silver star and three bronze stars and 
the bronze star medal.  The veteran's military occupations 
and awards reflect participation in combat; therefore, he is 
entitled to the presumptions of 38 U.S.C.A. § 1154(b).   

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for a low back disorder

The veteran served on active duty from August 1967 to March 
1974.   Service treatment records show that the veteran was 
seen in November 1971 with a complaint of chronic low back 
pain.  An April 1972 entry in the service treatment records 
noted a complaint of back pain of two to three years in 
duration.  

Reserve service treatment records dated in May 1979 show that 
the veteran was seen for treatment of low back pain.  A prior 
medical history of back problems and radiographic findings of 
mild scoliosis were noted.  The veteran was placed on 
physical profile due to low back strain.

Post-service private and VA medical records show ongoing 
treatment for low back pain and a current diagnosis of 
degenerative joint disease of the lumbar spine.  The record 
contains two medical opinions regarding the etiology of the 
veteran's low back condition.  The veteran had a VA 
examination in April 2004.  The examiner reviewed the service 
medical records and noted that the veteran was treated for 
back strain while on active duty and during periods of active 
duty for training with the National Guard.  The examiner also 
noted the veteran's report of injuries in Vietnam.  The 
examiner diagnosed degenerative disc disease of the 
lumbosacral spine, with facet arthropathy but without 
objective evidence of lower extremity radiculopathy or spasm.  
The examiner opined that the veteran's lumbar spine condition 
is not related to service.  

In May 2006, medical records were received from Dr. S.A., 
M.D., a private physician who has treated the veteran for 
back pain.  Dr. S.A. opined that the veteran has degenerative 
changes of the lumbosacral spine that are related to the 
activities he performed during military service.

Based on the above evidence, the Board finds that service 
connection for a low back disability is warranted.  The 
record shows that complaints of low back pain were noted 
during service.  A competent medical opinion found that the 
veteran has degenerative changes of the lumbar spine as a 
result of service.  Therefore, resolving all doubt in favor 
of the veteran, the Board finds that service connection for a 
low back disability is warranted. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7 (2008).


ORDER

Service connection for a low back disorder is granted.  


REMAND

Additional development is necessary before the claims of 
entitlement to service connection for a right ankle 
disability, a bilateral knee disability and bilateral leg 
radiculopathy can be decided. 

As noted previously, the veteran testified at a 
videoconference hearing before the Board in November 2008.  
The veteran testified that he had back pain that radiated 
down his legs to his knees and ankles.  The veteran's hearing 
testimony raises a theory of entitlement to service 
connection for a right ankle disability, bilateral knee 
disability and bilateral leg radiculopathy secondary to a 
service-connected low back disability.  

The veteran had a VA examination in April 2004 which 
evaluated his claims of entitlement to service connection on 
a direct basis.  However, in light of the decision above 
which granted service connection for a low back disorder, it 
is necessary to obtain an opinion regarding the causal 
relationship if any, between the veteran's low back disorder 
and his other claimed disabilities.  

In Schroeder v. West, the Federal Circuit concluded that a 
"claim" should be defined broadly as an application for 
benefits for a current disability.  212 F.3d 1265, 1269 (Fed. 
Cir. 2000); see also Rodriquez v. West, 189 F.3d 1351, 1353 
(Fed. Cir. 1999). The Court applied this definition of a 
"claim" in Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
holding that "direct and presumptive service connection are, 
by definition, two means (i.e. two theories) by which to 
reach the same end, namely service connection," and that it 
therefore "follows logically that the appellant, in seeking 
service connection ... did not file two separate claims" but 
rather one claim. Id.  In Roebuck v. Nicholson, 20 Vet. App. 
307 (2006), the Court held that although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.  Consequently, a remand is necessary in order for 
the agency of original jurisdiction to adjudicate the 
veteran's claims under both a direct and secondary theory of 
entitlement.

Service connection may be granted when a claimed disability 
is found to be proximately due to or the result of a service- 
connected disability, or when aggravation of a nonservice- 
connected disorder is found to be proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).

The Board notes that the veteran received a VCAA letter in 
January 2004 pertaining to direct service connection.  This 
letter did not inform the veteran of the requirements of 
secondary service connection as the secondary theory of 
entitlement was advanced after the veteran's claim was 
certified to the Board.  On remand, the veteran should be 
provided with notice of the information and evidence 
necessary to establish entitlement to service connection on a 
secondary basis.  


Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
advising him of the evidence necessary to 
substantiate a claim for service 
connection on a secondary basis.  This 
letter should advise the veteran of what 
information and evidence VA will assist 
him in obtaining and what information and 
evidence VA will attempt to obtain on his 
behalf.  

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
folder should be provided to the examiner 
for review prior to the examination, and 
the examiner should indicate in the 
examination report that the claims folder 
was reviewed.  Following a thorough 
examination, the examiner should diagnose 
any current disabilities of the right 
ankle and bilateral knees and should 
indicate whether the veteran currently 
has bilateral leg radiculopathy.  The 
examiner should provide an opinion 
regarding the following:

  a.  Whether it is at least as likely as 
not (50 percent or greater likelihood) 
that a right ankle disability is 
proximately due to, the result of, or 
aggravated by the veteran's service-
connected low back disability.  The 
examiner should also indicate whether a 
right ankle disability has been 
aggravated by the veteran's service-
connected low back disability.  If the 
examiner determines that a right ankle 
disability has been aggravated by a 
service-connected low back disability, 
the examiner should report the baseline 
level of severity of the right ankle 
disorder prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  See 38 C.F.R. § 3.310 
(2008). The examiner should provide a 
detailed rationale for the opinion 
expressed. 

  b.  Whether it is at least as likely as 
not (50 percent or greater likelihood) 
that a bilateral knee disability is 
proximately due to, the result of, or 
aggravated by the veteran's service-
connected low back disability.  The 
examiner should also indicate whether a 
bilateral knee disability has been 
aggravated by the veteran's service-
connected low back disability.  If the 
examiner determines that a bilateral knee 
disability has been aggravated by a 
service-connected low back disability, 
the examiner should report the baseline 
level of severity of the bilateral knee 
disability prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  See 38 C.F.R. § 3.310 
(2008). The examiner should provide a 
detailed rationale for the opinion 
expressed. 

  c.  Whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any currently diagnosed bilateral 
leg radiculopathy is proximately due to, 
the result of, or aggravated by the 
veteran's service-connected low back 
disability.  The examiner should provide 
a detailed rationale for the opinion 
expressed. 

3.  Following the completion of the 
requested actions, the RO should then 
readjudicate the veteran's claims for 
increased ratings for pes planus and 
bilateral hearing loss and service 
connection for a back condition. If the 
benefits on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and afforded an 
applicable opportunity to respond. 
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


